Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest an interlocking tongue and groove vegetation planting assembly, the assembly comprising: multiple pentagonal plant containers with drainage holes, with pentagon support sleeve disposed in an adjacent relationship; multiple triangular plant containers comprising a triangle-shaped plant chamber with a drainage hole and a triangle support sleeve disposed in an adjacent relationship; and multiple support blocks comprising a central upper tongue detachably mated in a snug relationship with the pentagon support sleeve and the triangle support sleeve, the support blocks further comprising a pair of spaced-apart lower legs detachably mated in a snug relationship with the pentagon support sleeve and the triangle support sleeve, 16whereby the support blocks retain the pentagonal and triangular plant containers in a stacked arrangement.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571.272.6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642